DETAILED ACTION
Regarding Claim 8. Cancelled.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “Receiving” should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.          Claims 1-7 and 9-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), subject matter eligibility under the 35 USC 101 is determined as follows. Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If so, then next in Step 2A, determination is made as to whether the claim is directed to any judicial recognized exceptions based on two Prong tests, namely the identification of judicial exception and failure of the claim as a whole in integrating the identified judicial exception into practical application. If so, then in Step 2B, the claim is evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements does not amount to significantly more than the exception itself, then the claims are ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claims 1 and 19, we recognize that the limitations “calculating a first rotation, wherein said first rotation represents moving said first reading to a first reference frame formed of unit quaternions and comprising a first reference direction, applying the calculated first rotation to a previous orientation value thus obtaining an intermediate orientation, converting said second reading to quaternion form and calculating a second rotation, wherein said second rotation represents moving said second reading to a second reference frame: wherein the first reference direction of said first reference frame formed of unit . 
          Furthermore, the recited functional limitations, such as determining and computing are also broadly recited, without showing how to perform aid functions, and as such, would raise pre-emption issue (see Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself.” also TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does not sufficiently describe how to achieve these results in non-abstract way.”; McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence,”
Similar rejections are made for other dependent claims. 
          With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. In Step 2A, the claims additionally recite the limitations “a plurality of orientation sensors associated with the object”, “receiving a first reading, said first reading being from a first orientation sensor;
receiving a second reading, said second reading being from a second orientation sensor, “receiving a reading from a first orientation sensor, receiving a reading from a second orientation sensor, where said first and second orientation sensor are of different types, receiving from a third orientation sensor being of a different type from said first and second orientation sensors, gyroscope and processor, but said limitations are merely directed to insignificant data collection activity using orientation sensors recited at high level of generality and general purpose computer to perform the abstract idea. Such generically claimed invention raises pre-emption issue, as said limitation can be applied to any kind of objects and apparatus using all kind of sensors (referencing McRo discussed above). The claims also do not improve the functioning of the computer or machine; rather, it uses general purpose computer to perform the abstract idea. In short, the claims do not provide any evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. 
In Step 2B, the remaining independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations “a plurality of orientation sensors associated with the object”, “receiving a first reading, said first reading being from a first orientation sensor;
receiving a second reading, said second reading being from a second orientation sensor”, “receiving a reading from a first orientation sensor; receiving a reading from a second orientation sensor; where said first and second orientation sensors are of different types, receiving a reading from a third orientation sensor being of a different type from said first and second orientation sensors, wherein the first sensor comprises an accelerometer and the second sensor comprises a magnetometer, and wherein the third sensor comprises a gyroscope,” are recited, but said limitations are merely directed to data collection activity associated with orientation determination that is well-understood, routine and conventional (as also evidenced by the Applicant’s own admission as described in the Background section of the Specification) (see Cybersource vs Retail decisions, 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011) Id., at 1694, We have held that mere “data gathering steps cannot make an otherwise nonstatutory claim statutory.” In re Grams, 888 F.2d 835, 840 [12 USPQ2d 1824] (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 [215 USPQ 193] (CCPA 1982)). (for evidence of conventionality, see Sohn used in the art rejection, as well as Applicant’s own disclosure, US-PGPUB 2017/0074689, in Paragraphs [0002]-[0017])
see Electric Power Group, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-15, 19-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al., US Pat No. 9,068,843 (hereinafter Sohn) in view of Keal et al., US-PGPUB 2016/0054354 (hereinafter Keal) and alternately in view of Oliver et al., US-PGPUB 2014/0067306 (hereinafter Oliver)

          Regarding Claims 1 and 19. Sohn discloses calculating an orientation of an object (Abstract), wherein said object comprises a plurality of orientation sensors associated with the object (Col. 2, lines 11-14), comprising:
Receiving, at said processor, a first reading, said first reading being from a first orientation sensor (Col. 2, lines 11-14; first orientation sensor can be any of the mentioned sensors, gyroscope and accelerometer or just gyroscope), said processor converting said first reading to quaternion form and calculating a first rotation, wherein said first rotation represents moving said first reading to a first reference frame comprising a first reference direction (Col. 2, lines 41-62; Col. 3, lines 42-48; Col. 4, lines 62-67;Col. 5, lines 1-7; Fig. 1, 122; Col. 8, lines 58-67; Col. 9, lines 1-20; Col. 11, lines 35-55, the first part in eqn. 24),
applying the calculated first rotation to a previous orientation value (Col. 11, lines 29-55, the second part in eqn. 24), thus obtaining an intermediate orientation (Col. 2, lines 62-67; Col. 3, lines 1-5, initial predicted orientation value or previous iteration; Fig. 1, 132; Col. 11, lines 35-55, the combined equation shown in eqn. 24; Col. 8, lines 34-50; Col. 2, lines 22-36); 
receiving at a processor a second reading, said second reading being from a second orientation sensor (Col. 2, lines 11-14, from accelerometer or magnetometer),
converting said second reading to quaternion form and  calculating a second rotation, wherein said second rotation represents moving said second reading to a second reference frame formed of unit quaternions (Col. 2, lines 11-14, rotation from other sensors other than the first orientation sensor; Col. 8, lines 50-52; continually updated with new data over time; Col. 8, lines 58-67; Col. 9, lines 1-20; Col. 11, lines 31-46, “this predicted orientation is then updated as described above in equation 22, utilizing the correction” and Col. 11, lines 1-10, where the normalized value is used again in the next recursive iteration; Thus the first updated result, compounding the previous result), 
and a calculated device orientation is determined based on applying the calculated
second rotation to the intermediate orientation to obtain a composite rotation, and
the composite rotation is equivalent to the effect of the first and second rotations applied successfully to the previous orientation value (Col. 2, lines 11-14, combined orientation from all the orientation sensors that are used; Col. 11, lines 1-10, continually updated with new data over time, thus 2nd updated result with new data, compounding the previous result; additionally, normalizing is also updating, as shown in equation 23) 

Sohn does not disclose wherein the first reference direction of said first reference frame formed of unit quaternions is orthogonal to said second reference frame formed of unit quaternions and applying the second rotation does not change the rotated first reading

Keal discloses using accelerometer, gyroscope and magnetometer, which provide a measurement along multiple axis that are orthogonal relative to each other (Paragraph [0018]-[0019]; Paragraph [0022]; Paragraph [0005])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Keal in Sohn and have the first reference direction of said first reference frame is orthogonal to said second reference frame such that applying the second rotation does not change the rotated first reading, and thereby provide accurate orientation in a reliable and efficient manner.

Alternately, in view of Olvier-------------------------------------------------------------

Sohn does not disclose wherein the first reference direction of said first reference frame is orthogonal to said second reference frame such that applying the second rotation does not change the rotated first reading
.
Paragraph [0091])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Oliver in Sohn and have the first reference direction of said first reference frame is orthogonal to said second reference frame such that applying the second rotation does not change the rotated first reading, and thereby provide accurate orientation. (note that not aligning with each other, also includes orthogonal alignment with each other, as the claim does not exclude other alignment)


          Regarding Claims 2 and 20. Sohn discloses computing a second rotation that rotates the intermediate orientation to be aligned with a second reference direction which is orthogonal to the first reference direction (Col. 11, lines 29-55; Col. 8, lines 34-50)

          Regarding Claims 3 and 21. Sohn discloses the first sensor comprises an accelerometer and the second sensor comprises a magnetometer (Col. 2, lines 11-14) and wherein computing a first rotation comprises rotating the reading from the accelerometer into an accelerometer reference axis and rotating the reading from the magnetometer into a magnetometer reference plane (Col. 8, lines 34-50; Col. 2, lines 22-36)

Regarding Claims 4 and 22. Sohn discloses the accelerometer reference axis comprises a gravitational axis and the magnetometer reference plane comprises a north-down plane (Figs. 1-10; Col. 2, lines 22-36)

          Regarding Claims 5 and 23. Sohn discloses receiving a reading from a third orientation sensor being of a different type from said first and second orientation sensors (Col. 2, lines 11-14) and wherein computing a rotation comprises combining a third rotation derived from the third orientation sensor together with said first and second rotations (Col. 2, lines 50-59)

          Regarding Claims 6 and 24. Sohn discloses the third sensor comprises a gyroscope (Col. 2, lines 11-14)

          Regarding Claims 7 and 25. Sohn discloses computing a rotation comprises applying a rotation to the input orientation based on the readings from the gyroscope to obtain a preliminary orientation and then applying said first and second rotations to the preliminary orientation estimate (Col. 2, lines 50-59)

          Regarding Claims 8 and 26. Sohn discloses the first and second orientation sensor readings are converted to quaternion form and the computed rotations comprise unit quaternions (Col. 3, lines 42-67)

Regarding Claims 9 and 27. Sohn discloses the third orientation sensor reading is converted to quaternion form and the computed rotations comprise unit quaternions (Col. 3, lines 42-67)

          Regarding Claims 10 and 28. Sohn discloses the combination of successive rotations comprises moving along the surface of a unit quaternion hypersphere (Col. 3, lines 41-66; Col. 4, lines 1-55)

          Regarding Claims 12 and 30. Sohn discloses the rotation applied for the readings of each sensor is modified according to a weight factor and the updated object orientation depends on the weighted contributions (Col. 2, lines 50-59)

          Regarding Claims 13 and 31. Sohn discloses the weight factors for each rotation depend on the relative noise levels associated with each sensor (Col. 6, lines 53-67; Col. 7, lines 61)

          Regarding Claims 14 and 32. Sohn discloses the rotation is modified for each sensor before data from the next sensor is processed (Col. 8, lines 50-58)

          Regarding Claims 15 and 33. Sohn discloses the rotations for each sensor are modified after data from all the sensors have been processed (Col. 8, lines 50-58)

16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al., US Pat No. 9,068,843 in views of Keal et al., US-PGPUB 2016/0054354 (hereinafter Keal) and alternately in view of Oliver et al., US-PGPUB 2014/0067306

          Regarding Claims 16 and 34. Sohn discloses computions that involve known zeros are omitted (Col. 11, lines 36-55 and Col. 10, lines 59-67, eqn s22 and 24). It’s obvious that if the readings are not available from magnetometer, then quaternion would be based only on the readings from the accelerometer of eqn 22. Thus the zero readings from the magnetometer are omitted.

9.          Claim 17-18 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al., US Pat No. 9,068,843 in views of Keal, US-PGPUB 2016/0054354 and alternately in view of Oliver, US-PGPUB 2014/0067306 as applied to Claims 1 and 19 and further in view of Tanenhaus et al., US-PGPUB 2007/0032951 (hereinafter Tanenhaus)

          Regarding Claims 17 and 35. Sohn does not disclose the method being implemented in a floating point architecture or (Claims 18 and 36: fixed point architecture.

Tanenhaus discloses deriving inertial measurement in either the floating or fixed point architectures (Paragraph [0084]; Paragraph [0012])

.

10.         Claim 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn, US Pat No. 9,068,843 in views of Keal, US-PGPUB 2016/0054354 and alternately in view of Oliver, US-PGPUB 2014/0067306 as applied to Claims 1 and 19 and further in view of Hsu, US-PGPUB 2015/0241245 (hereinafter Hsu)

          Regarding Claims 11 and 29. Sohn discloses the method is repeated and makes use of any available readings that have been made at or between successive iterations of the method (Col. 2, lines 60-67; Col. 3, lines 1-21).

Sohn does not disclose the sensors have different sampling rates.

Hsu discloses selectively activating the sensors with different sampling rates (Paragraph [0062]; Paragraph [0006])

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hsu in Sohn and have the sensor with different sampling rates, so as to accurately determine the orientation with optimal device operating condition.
Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
12.      In regard to the 101 rejection, in Response, the Examiner respectfully disagrees and state that although not reiterated here, previous Examiner’s position are all valid and therefore maintained. Having said that, let us look at the claims. The claims recite generically some object (which can be anything) and determining its orientation using sensor data collected from generic orientation sensors (recited at high level of generality without reciting any kind of detail as to how they are used to collect data, etc) and performing various mathematical operations. But looking at closely, the claims also do not even recite how the orientation is determined specifically, other than to generically recite various “applying” (as applying the calculated second rotation to the intermediate orientation, as an example). Furthermore, the addition of general purpose processor does not change the 101 analysis at all, as the Supreme Court in Alice has emphasized the insignificance of processor in 101 eligibility. Such generically recited limitations overall, then, not only cannot be reflective of any alleged improvement, but raises serious pre-emption issue (which is the primary concern of the entire 101 analysis, see McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence.”). Note that even if the mathematical operations were recited specifically, they would still be abstract idea and would not alter the 101 analysis. In short, the claims are really nothing more than abstract idea, without the abstract idea 
13.       In regard to 103, in Response, the Examiner respectfully disagrees. Applicant’s argument with regard to Keal and Oliver not teaching the quaternion is not persuasive as Sohn discloses quaternion form as seen in all the equations, and the Applicant is reminded that one cannot show nonobviousness by attacking the reference individually where the rejections are based on combinations of references (see MPEP 2145, section IV). As shown above, the combined teachings read on the claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865